                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,

      vs.

JOSHUA DAVID HENRY a/k/a JOSHUA                          8:98CR00073-JFB
D. DOESCHER,
                                                    ORDER TO ISSUE WRIT OF
                    Defendant,                     CONTINUING GARNISHMENT

        and

STRUCTURAL ENTERPRISES INC.,

                      Garnishee.



      This matter comes before this Court on the Application for Writ of Continuing

Garnishment of the Plaintiff, United States of America, for an order to issue the Writ of

Continuing Garnishment against Structural Enterprises Inc., the garnishee, and for good

cause shown.

      IT IS HEREBY ORDERED that the Clerk of the Court shall issue a Writ of

Continuing Garnishment against Structural Enterprises Inc., whose address is 3301 So.

6th Street, # B, Lincoln, NE 68502.


      Dated this 11th day of March 2019.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
